 BROOKS FASHION STORES, INC.Brooks Fashion Stores, Inc. and Retail Store Employ-ees Union Local 692. Case 5-CA-8415January 20, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn October 3, 1977, Administrative Law JudgeGordon J. Myatt issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief and the Respon-dent filed a brief in answer to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Administrative Law Judge: This casearises out of a charge filed on February 10, 1977,' by RetailStore Employees Union, Local 692 (herein called theCharging Party) against Brooks Fashion Stores, Inc.(herein called the Respondent). On March 24, the ActingRegional Director for Region 5 issued a complaint andnotice of hearing on behalf of the General Counsel allegingthat the Respondent engaged in unfair labor practices inviolation of Section 8(aX)() and (3) of the National LaborRelations Act, as amended (hereinafter called the Act), 29U.S.C. § 151, et seq. The complaint alleges that theRespondent through the conduct of its store manager,Sherry Ridgeway, violated Section 8(a)(1) by threateningemployees with discharge if they con:inued to assist theUnion in its organizational efforts among the Respondent'semployees. The complaint further alleges that the Respon-dent violated Section 8(a)(3) of the Act by terminating theemployment of Linda Wescott and refusing to reinstate herbecause of her membership in, assistance to, and activitiesI Unless otherwise indicated, all dates herein refer to the year 1977.234 NLRB No. 57on behalf of the Union. The Respondent filed an answerdenying the commission of any unfair labor practices.A hearing was held in Baltimore, Maryland, on May 25.All parties were represented by counsel and afforded fullopportunity to examine and cross-examine witnesses, andto present material and relevant evidence on the issues.Briefs were submitted by the parties and have been dulyconsidered.Upon the entire record2in this case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINos OF FACTI. JURISDICTIONThe pleadings adrmit, and I find, that the Respondent is aNew York corporation engaged in operating retail ladiesclothing stores at various locations in the United States,including the Baltimore, Maryland, area. During thepreceding 12 months, the Respondent had gross revenuesin excess of $500,000 and purchased and received productsand supplies valued in excess of S50,000 from pointslocated outside the State of Maryland. Accordingly, theRespondent is, and has been at all times material herein, anemployer as defined in Section 2(2) of the Act, engaged incommerce and in operations affecting commerce as de-fined in Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRetail Store Employees Union, Local 692, is a labororganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe Respondent operates a number of retail ladiesclothing stores in 24 States. In the Baltimore, Maryland,area the Respondent has five stores at various locations.The only store involved in this dispute is the store locatedat the Security Square Mall designated as store 50 by theRespondent. At all times material to this case, the SecuritySquare store was staffed by a manager (Sherry Ridgeway),a first assistant manager (Linda Wescott), a secondassistant manager (Lisa Harbin), a full-time stockroomemployee, and five to six part-time sales employees. All theBaltimore area stores constitute a district within theRespondent's organizational structure and are under thesupervision of a district manager. The district manager inturn is responsible to a regional manager, who supervisesthe overall operation of all of the districts within hisjurisdiction.Under the Respondent's staffing pattern, applicable toall of its stores, the store manager and the assistantmanagers are considered the "management team." Themanagers and assistant managers are salaried employees.The starting salary for a store manager is $155 a week plusa percentage of the store's volume for the prior year. Inaddition, store managers participate in a group life insur-2 Certain errors in the transcript are hereby noted and corrected.335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDance program fully contributed to by the Respondent andreceive major medical insurance coverage. As a member ofthe "management team," store managers are given a 45-percent discount on all personal purchases of merchandise.The first assistant managers receive a salary rangingfrom $125 to $155 a week, and they are covered under thegroup life insurance program. As in the case of storemanagers, first assistant managers also have major medicalinsurance coverage under the Respondent's insuranceprogram and are entitled to a 40 percent discount onpersonal purchases. Second assistant managers' salariesrange from $105 to $125 a week. They are also entitled tothe 40-percent discount on purchases. While second assis-tant managers are covered under the Respondent's majormedical plan, they do not participate in the group lifeinsurance program. As salaried employees, all managersand assistant managers receive their full weekly salarieseven though they may have been off due to illness. Storemanagers are paid by checks issued from the Respondent'shome office in New York, but assistant managers are paiddirectly from store earnings each week.Sales personnel in all the stores are part-time employeesworking from 15 to 25 hours per week. These employeesare hourly paid, receiving $2.40 to $2.60 per hour. They areonly paid for the actual hours they work. Similar to the payarrangement for the assistant managers, salespersons arepaid out of store receipts each week. They also receive astore discount of 20 percent on personal purchases.B. The Events Involving Linda WescottLinda Wescott was hired in August 1976 by Joe Licari,the regional manager. She was hired as a second assistantmanager assigned to the Security Square store with astarting salary of $100 per week. Prior to her employmentwith the Respondent, Wescott was the manager of awomen's apparel store operated by another retail clothingcompany.Sherry Ridgeway was the store manager at SecuritySquare and Linda Van Kirk was the first assistant manag-er. In November 1976, Wescott received a salary increaseof $15 a week. Van Kirk was fired by Ridgeway, withLicari's approval, sometime the following month, and onDecember 20, 1976, Wescott was promoted to first assis-tant manager. She was given another $15-a-week salaryincrease with the promotion. During that same month,Wescott moved into a house where Ridgeway and a malefriend were living. All three shared the rent and expensesunder this arrangement.Prior to Wescott's promotion to first assistant managerthere had been a continuous conflict between Ridgewayand the district manager, Katherine Bucenec, over themanner in which the Security Square store was beingoperated. Among other things, Bucenec was critical aboutthe failure of Ridgeway to promptly comply with changesin floor displays directed by the home office. Bucenec alsocomplained about Ridgeway's failure to follow company-directed procedures in handling credit card sales andreports, to promptly put new merchandise out on display,and the general uncleanliness of the store and the stock-room area. In addition, it is evident from the testimony ofBucenec and Ridgeway that a sharp personality conflictexisted between them. From the manner in which Ridge-way testified when questioned about the problem with thedistrict manager, it is apparent that she resented takingdirections from Bucenec regarding the operation of thestore.On January 5, Bucenec visited the Security Square storeand found conditions which were not to her liking. Shetestified that Christmas returns were on racks in the frontof the store, there were mistakes in markdowns of mer-chandise, the store manager had failed to keep a bad checkregister as required by company policy, and the store was"generally disorganized." While Bucenec was at the store,Ridgeway received a call from Wescott stating that she wasnot coming in that day. Ridgeway insisted that Wescottcome to the store as she planned to be out that afternoon.During the course of this telephone conversation, Buceneclearned for the first time that Wescott was living withRidgeway. Wescott came in and Ridgeway left the store atapproximately I p.m., while Bucenec was still on thepremises. Bucenec directed Wescott to clean up the storeand correct all of the deficiencies she found earlier.Bucenec returned to the Security Square Mall store onJanuary 7, accompanied by Licari. The conditions of thestore had not improved and Bucenec and Licari held aconference with Ridgeway and Wescott. The undisputedtestimony indicates that this conference lasted approxi-mately the entire day and was conducted in the store itselfin the mall area. Licari attempted to resolve the differencesbetween the district manager and Ridgeway. He alsosought to get Ridgeway and Wescott to comply withcompany regulations and procedures in operating the store.After airing all of their differences, Licari placed Ridgewayand Wescott on probation with the understanding that theywere going to improve the manner in which they wereoperating the store. During the course of this day-longdiscussion, Licari brought up the fact that Wescott wasliving with Ridgeway. He stated that it was againstcompany policy because there was a strong possibility thatWescott was taking advantage of the personal relationship,and it would interfere with the operation of the store. Hetold Wescott that she should find other living quarters assoon as possible. He gave Wescott an additional $10-a-week raise partly to assist her in finding other livingarrangements, and partly because they were hiring a newsecond assistant manager for the Security Square store at asalary of $125 a week. In order to maintain the properdifferential in pay between the first and second assistantmanagers, Wescott's salary was increased to $140 a week.After the session with Ridgeway and Wescott, Licarireported the conditions at the Security Square Mall store toHarold Randall, executive vice president in charge ofpersonnel for all of the Respondent's stores. Randallsuggested that Licari fire the manager and the firstassistant manager, but Licari protested that he did not haveany replacements available. In mid-January, Licari placedadvertisements in the local papers for managers andmanager trainees. He and Bucenec also canvassed shops inthe Baltimore area to see if they could hire suitablereplacements for Ridgeway and Wescott.Licari and Bucenec returned to the Security Square storeon January 21, and saw no improvements in its operation.336 BROOKS FASHION STORES, INC.A "floor move" directed by the home office on January 14,to be completed by January 20, had not been started. Theother conditions, including the cleanliness of the store,were the same as they had been prior to the conference onJanuary 7. Licari continued his search for replacements forRidgeway and Wescott. On January 26, he and Bucenecvisited the store again. They observed that the "floormove" still had not been completed and there was noimprovement in the manner in which the store was beingoperated. Ridgeway testified that sometime during one ofLicari's visits after January 7, he complimented her on theimprovement of the operation stating, "You little bitch, Iknew you could do it." However, Licari testified that heobserved an improvement in her attitude toward Bucenecand when he made the statement, he was only commentingon her change in attitude.During their visits in January, both Licari and Bucenecquestioned Wescott concerning whether she had changedher living arrangements. When she informed them that shehad not, they told her that she apparently "didn't realizethe seriousness of the matter." They gave her an additional2 weeks to find new living quarters.Because Bucenec and Licari continued to insist that shemove, Wescott became quite disturbed over what sheconsidered to be the unfairness of management's position.She felt that the Respondent had no right to dictate whereand with whom she could live. In the latter part of January,Wescott mentioned to Ridgeway that she was going toconsult with a friend who was employed by the ChargingParty Union to see if he could assist her. Ridgeway toldWescott that the Respondent "was not and did not want tobe unionized" and looked upon unions with disfavor. Shesaid that, when any employees were contacted by theUnion, it was assumed they would inform management orbe fired. She told Wescott that if anything came out of thediscussion with the union representatives, she had betternot find out about it as she would fire Wescott. After thisconversation with Ridgeway, Wescott never again broughtup the matter of discussing her plight with representativesof the Union.On February 1, Wescott went to the union office anddiscussed her situation with several union officials. Theysuggested that the store might be organized so that theUnion could protect the employees from arbitrary actionsby management. Wescott signed a card and tentativelyagreed to talk to the sales employees about the Union. Shealso agreed to provide the Union with a list of theRespondent's stores in the Baltimore area.The following morning Wescott was in charge of openingthe store. By prior arrangement, a union representative mether at the store at the time of opening and she gave him axerox copy of the list of the Respondent's stores. The onlyother employee in the store at that time was the full-timestockroom person. After the union representative left,Wescott briefly discussed with her the wisdom of having aunion to protect employees from harassment by manage-ment. According to Wescott, the employee stated she felt itwas a "good idea." She indicated that, if a campaign werestarted, she probably would sign a card. At no time didWescott discuss her activities with any other employee orwith Ridgeway.Ridgeway and Wescott testified that on February 7,Randall called the store and spoke to Ridgeway. Accordingto the testimony, Randall asked Ridgeway about Linda,her former assistant manager. Ridgeway assumed he meantVan Kirk, who had been fired in November. She stated hecorrected her and indicated he was referring to Wescott.Ridgeway testified that Randall said that he had heardthrough the "grapevine" that Wescott had some uniondealings and wanted to know what Ridgeway knew aboutthem. When Ridgeway replied that she knew nothing aboutit, Randall said he would be at the store the following day.On February 8, Randall came to the store accompaniedby Bucenec. It was Wescott's day off, but Randall hadRidgeway call and instruct her to come to the store. WhileRandall was waiting for Wescott, he observed the sameconditions which Bucenec and Licari had been complain-ing about for the past several months. Customer returnswere lying on the floor in the stockroom, and merchandisewhich was to be returned to venders was in disarray andsoiled. He also noticed filthy conditions in the stockroomand that current merchandise had not been marked anddisplayed as required by the Respondent.When Wescott arrived, Randall and Bucenec took herinto the back room. Randall told Wescott that she wasbeing terminated. He stated that she was not doing her joband that sales were down in the store. He indicated that shehad been promoted too soon to first assistant manager.Wescott asked if she were being fired because of heractivities on behalf of the Union. Randall told her that heknew nothing about her activities regarding any union andoffered her a choice of receiving her check immediately orwhen the regular payroll was made up. Randall also firedRidgeway that same afternoon after informing her that hewas dissatisfied with the way she had managed the store.He also told her that he was disappointed over her failureto get along with the district manager.C. Wescott's Duties as First Assistant ManagerAs noted above, when Wescott was hired as a secondassistant manager, she was on a straight salary basis asopposed to being hourly paid as were the sales personnel.She received a pay increase of $15 as second assistantmanager and a similar pay increase when she was pro-moted to first assistant manager in December 1976. Onlythe managers had keys to the store and they rotatedopening and closing the store during the week. Thetestimony indicates that, when Wescott was scheduled toopen the store in the morning, she was required to go to thebank to get the cash for the day. In the event a salesemployee was scheduled to work in the morning and didnot show, Wescott had authority to contact anotheremployee to see if she were available as a replacement. Onoccasion she did this on her own and on other occasionsshe contacted Ridgeway for instructions concerning asuitable replacement.As first assistant manager, Wescott had authority to anddid direct salespersons to assist the stockroom employee inreticketing merchandise which came into the store. She alsoinstructed salespersons to take merchandise from stock andput it on the floor. Wescott acknowledged that she coulddirect sales personnel to straighten out the store, but that337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe managers usually pitched in and helped the employeesin this effort. When merchandise was paid for by personalcheck, the sales employees would get all of the informationfrom the customer, but would have to bring the check toWescott, Ridgeway, or the second assistant manager forapproval before it could be accepted. The Respondentfollowed a policy that customers would only receive a storecredit for merchandise returned later than 7 days after dateof purchase. However, this policy could be varied at thediscretion of any of the managers, including Wescott, if thecustomer had a plausible explanation for keeping themerchandise longer than 7 days, or if the person were agood steady customer. There is testimony that Wescottexercised her discretion in this regard on occasion andgranted a cash refund when Ridgeway was absent from thestore.Only the store manager or the first and second assistantmanagers could make bank deposits or pick up the store'scash from the bank. In addition, only Ridgeway, Wescott,and the second assistant manager could authorize anyexpenditures out of petty cash. Wescott testified that she orthe second assistant manager prepared the weekly payrollfor the store. This included their own paychecks since theywere also paid from the store's weekly receipts.Since Ridgeway and the two assistant managers alternat-ed in opening and closing the store, Wescott was incomplete charge of the store at least 3 to 4 hours a day forseveral days during each given week. As such, she exercisedindependent judgment in authorizing sales personnel totake breaks or to leave for personal reasons. She authorizedexpenditures out of petty cash and signed the expenditurevouchers. She also gave directions to sales personnel inhandling customers and customer problems and the gener-al operation of the store. One of the Respondent's require-ments concerning sales personnel was that the managers orassistant managers counsel employees concerning theirwork performance and problems that interfered with theirjob duties. The record reflects that on one occasionWescott counseled a salesperson regarding a problem theemployee had working under Ridgeway's direction. Thisconference was memorialized on an employee conferencecard. Although Ridgeway was the manager and did thehiring and firing in the Security Square store, the recordalso indicates that Wescott would conduct a preliminaryinterview of the prospective employees and make a recom-mendation to Ridgeway. While Ridgeway relied solely onher own judgment, she testified that she gave weight to therecommendations made by Wescott.Concluding FindingsThe General Counsel argues that Wescott was anemployee within the meaning of Section 2(3) and Section 8of the Act. It is further argued that she was dischargedbecause she engaged in activities on behalf of the ChargingParty Union at the Respondent's Security Square store. In3 The term "supervisor" is defined as follows in Sec. 2(11) of the Act:(I1) The term "supervisor" means any individual having authority,in the interest of the employer, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline other employees orresponsibily to direct them, or to adjust their grievances, or effectivelymy judgment, these contentions are neither established norsupported by the record in this case.Foremost, it is clear from both the record evidence andthe testimony of the witnesses, including the testimony ofRidgeway and Wescott, that Wescott effectively exerciseda number of the powers enumerated by the statute indefining supervisory status.3As stated by AdministrativeLaw Judge Ricci in a decision adopted by the Board, "thecharacteristics which under the statutory language markthe supervisor are to be considered in the disjunctive" and"[I]t is sufficient for the disputed [person] clearly toexercise one of the enumerated duties to resolve the issue infavor of supervisory status." 4In the instant case, the record shows that Wescottinterviewed prospective employees and made effectiverecommendations to Ridgeway concerning the decisionregarding the hire of such employees. Although Wescottclaimed she never had authority to fire any employees, it isclear from her testimony and her affidavit that she wasvested with the authority to effectively make such recom-mendation to Ridgeway if the occasion arose. In addition,she exercised the authority to grant employees breaktime,leave for personal reasons, and conferred with employeesconcerning personal problems which interfered with theirperformance at the store. Moreover, Wescott was notdocked for sick leave, had additional insurance benefits notavailable to the sales employees, enjoyed a higher percent-age of discount reserved for managerial employees, andreceived a much higher wage. In Ridgeway's absence,Wescott exercised independent judgment in operating thestore and thereby engaged in duties which were more thanroutine and clerical. She made independent judgments asto whether a customer should receive a merchandise creditor a cash refund on returned merchandise kept beyond theRespondent's 7-day time limit. She also exercised indepen-dent judgment in approving credit and personal checks forcustomers. In these circumstances, I find that Wescott wasnot an employee within the meaning of Sections 2(3) and 8of the Act. Rather, she was part of the managerial teamassigned to run the store. Food Marts, Inc., 200 NLRB 18(1972); Dexter Foods, Inc., d/b/a Dexter IGA Food Liner,supra. As such, Wescott is not entitled to protection underthe Act and her discharge does not violate the provisions ofthe statute.Having disposed of this issue regarding Wescott's em-ployment status, I find it unnecessary to go into thequestion of whether she was discharged for discriminatoryreasons. Accordingly, there is no need here to resolve thecredibility issues presented by this case in order to arrive atits ultimate disposition.CONCLUSIONS OF LAW1. The Respondent, Brooks Fashion Stores, Inc., is anemployer within the meaning of Section 2(2) of the Actto recommend such action, if in connection with the foregoing theexercise of such authority is not of a merely routine or clerical nature,but requires the use of independent judgment.Dexter Foods, Inc., d/b/a Dexter IGA Foodliner, 209 NLRB 369, 370(1974).338 BROOKS FASHION STORES, INC.engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Retail Store Employees Union, Local 692, is a labororganization within the meaning of Section 2(5) of the Act.3. The alleged discriminatee, Linda Wescott, is asupervisor within the meaning of Section 2(11) of the Act.4. The statements made to Linda Wescott regarding theRespondent's attitude toward Unions and the discharge ofLinda Wescott do not constitute violations of Section8(aX)() and (3) of the Act because of her supervisory status.5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER5The complaint herein be, and the same hereby is,dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.339